EX-99.906CERT CERTIFICATIONS John T. Bruce, Chief Executive Officer, and Mark J. Seger, Chief Financial Officer, of FBP Equity & Dividend Plus Fund and FBP Appreciation & Income Opportunities Fund, series of Williamsburg Investment Trust (the “Registrant”), each certify to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended March 31, 2014 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER Williamsburg Investment Trust Williamsburg Investment Trust /s/ John T. Bruce /s/ Mark J. Seger John T. Bruce, President of Mark J. Seger, Treasurer FBP Equity & Dividend Plus Fund and FBP Appreciation & Income Opportunities Fund Date:June2, 2014 Date:June2, 2014 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Williamsburg Investment Trustand will be retained by Williamsburg Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. 1350 and is not being filed as part of the Form N-CSR filed with the Commission. CERTIFICATIONS Thomas W. Leavell, Chief Executive Officer, and Mark J. Seger, Chief Financial Officer, of The Government Street Equity Fund, The Government Street Mid-Cap Fund and The Alabama Tax Free Bond Fund, series of Williamsburg Investment Trust (the “Registrant”), each certify to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended March 31, 2014 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER Williamsburg Investment Trust Williamsburg Investment Trust /s/ Thomas W. Leavell /s/ Mark J. Seger Thomas W. Leavell, President of Mark J. Seger, Treasurer The Government Street Equity Fund, The Government Street Mid-Cap Fund and The Alabama Tax Free Bond Fund Date:June2, 2014 Date:June2, 2014 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Williamsburg Investment Trustand will be retained by Williamsburg Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. 1350 and is not being filed as part of the Form N-CSR filed with the Commission. CERTIFICATIONS Charles M. Caravati III, Chief Executive Officer, and Mark J. Seger, Chief Financial Officer, of The Jamestown Balanced Fund and The Jamestown Equity Fund, series of Williamsburg Investment Trust (the “Registrant”), each certify to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended March 31, 2014 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER Williamsburg Investment Trust Williamsburg Investment Trust /s/ Charles M. Caravati III /s/ Mark J. Seger Charles M. Caravati III, President of Mark J. Seger, Treasurer The Jamestown Balanced Fund and The Jamestown Equity Fund Date:June2, 2014 Date:June2, 2014 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Williamsburg Investment Trustand will be retained by Williamsburg Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. 1350 and is not being filed as part of the Form N-CSR filed with the Commission. CERTIFICATIONS Joseph A. Jennings III, Chief Executive Officer, and Mark J. Seger, Chief Financial Officer, of The Jamestown Tax Exempt Virginia Fund, a series of Williamsburg Investment Trust (the “Registrant”), each certify to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended March 31, 2014 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER Williamsburg Investment Trust Williamsburg Investment Trust /s/ Joseph A. Jennings III /s/ Mark J. Seger Joseph A. Jennings III, President of Mark J. Seger, Treasurer The Jamestown Tax Exempt Virginia Fund Date:June2, 2014 Date:June2, 2014 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Williamsburg Investment Trustand will be retained by Williamsburg Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. 1350 and is not being filed as part of the Form N-CSR filed with the Commission. CERTIFICATIONS John P. Ackerly IV, Chief Executive Officer, and Mark J. Seger, Chief Financial Officer, of The Davenport Core Fund, Davenport Value & Income Fund and Davenport Equity Opportunities Fund, series of Williamsburg Investment Trust (the “Registrant”), each certify to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended March 31, 2014 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER Williamsburg Investment Trust Williamsburg Investment Trust /s/ John P. Ackerly IV /s/ Mark J. Seger John P. Ackerly IV, President of Mark J. Seger, Treasurer The Davenport Core Fund, Davenport Value & Income Fund and Davenport Equity Opportunities Fund Date:June2, 2014 Date:June2, 2014 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Williamsburg Investment Trustand will be retained by Williamsburg Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
